                 Case 2:19-cr-00088-JAM Document 28 Filed 06/08/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KATHERINE T. LYDON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-0088 JAM
12                                Plaintiff,             STIPULATION REGARDING TRIAL DATE AND
                                                         EXCLUDABLE TIME PERIODS UNDER SPEEDY
13                          v.                           TRIAL ACT; FINDINGS AND ORDER
14   SCOTT NORRIS JOHNSON,                               DATE: June 9, 2020
                                                         TIME: 9:15 a.m.
15                                Defendant.             COURT: Hon. John A. Mendez
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for status on June 9, 2020.

21          2.      By this stipulation, defendant now moves to continue the appearance until August 16,

22 2021, and to exclude time between June 9, 2020, and August 16, 2021, under Local Code T4.

23          3.      The parties also move to set this matter for trial to commence August 16, 2021. The

24 parties expect that the government’s case-in-chief will be presented in 19 trial days and the defense case,

25 if any, will be presented in 4 days.

26          4.      The parties agree that any motions pursuant to Rule 12 of the Federal Rules of Criminal

27 Procedure must be filed by November 24, 2020p.

28          5.      The parties agree and stipulate, and request that the Court find the following:

                                                       1
      STIPULATION REGARDING EXCLUDABLE TIME PERIODS UNDER
      SPEEDY TRIAL ACT AND SETTING TRIAL
            Case 2:19-cr-00088-JAM Document 28 Filed 06/08/20 Page 2 of 3


 1               a)      The government has represented that 447,713 pages of discovery and more than

 2        one hundred bankers boxes of hard copy documents have already been produced by the

 3        government in this case. This discovery consists of a wide array of material, including numerous

 4        reports of interviews, financial records, tax documents, litigation filings, documents received

 5        from numerous third parties, and more. In addition, the government has provided a reverse

 6        proffer to defense counsel outlining its evidence.

 7               b)      Counsel for defendant has, together with his client, gone through a significant

 8        portion of the material. However, the discovery is voluminous and defense counsel desires

 9        additional time to continue that process of reviewing discovery, consulting with his client,

10        conducting investigation and research related to the charges, and otherwise preparing for trial.

11               c)      Counsel for defendant believes that failure to grant the above-requested

12        continuance would deny him the reasonable time necessary for effective preparation, taking into

13        account the exercise of due diligence.

14               d)      The government does not object to the continuance.

15               e)      Based on the above-stated findings, the ends of justice served by continuing the

16        case as requested outweigh the interest of the public and the defendant in a trial within the

17        original date prescribed by the Speedy Trial Act.

18               f)      Trial is set to commence August 16, 2021 at 9:00 a.m., to last approximately 19

19        trial days plus any defense case. Trial Confirmation Hearing is set for June 15, 2021 at 9:15 a.m.

20               g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

21        et seq., within which trial must commence, the time period of June 9, 2020 to August 16, 2021,

22        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

23        because it results from a continuance granted by the Court at defendant’s request on the basis of

24        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

25        of the public and the defendant in a speedy trial.

26               h)      In addition, the parties agree that this case is unusual and complex pursuant to 18

27        U.S.C. § 3161(h)(7)(B)(ii). Due to the nature and volume of the evidence and legal issues in

28        play, it is unreasonable to expect adequate preparation for pretrial proceedings or for the trial

                                                      2
     STIPULATION REGARDING EXCLUDABLE TIME PERIODS UNDER
     SPEEDY TRIAL ACT AND SETTING TRIAL
                 Case 2:19-cr-00088-JAM Document 28 Filed 06/08/20 Page 3 of 3


 1          itself within the time limits established by the Speedy Trial Act. For that separate and additional

 2          reason, the time period of June 9, 2020 to August 16, 2021, inclusive, is deemed excludable

 3          pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(ii) [Local Code T2].

 4          6.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 5 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 6 must commence.

 7          IT IS SO STIPULATED.

 8

 9
     Dated: June 5, 2020                                     MCGREGOR W. SCOTT
10                                                           United States Attorney
11
                                                             /s/ KATHERINE T. LYDON
12                                                           KATHERINE T. LYDON
                                                             Assistant United States Attorney
13

14

15   Dated: June 5, 2020                                     /s/ MALCOLM SEGAL
                                                             MALCOLM SEGAL
16
                                                             Counsel for Defendant
17                                                           SCOTT NORRIS JOHNSON

18

19

20                                          FINDINGS AND ORDER

21          IT IS SO FOUND AND ORDERED this 5th day of June, 2020.

22
                                                            /s/ John A. Mendez
23                                                     THE HONORABLE JOHN A. MENDEZ
                                                       UNITED STATES DISTRICT COURT JUDGE
24

25

26

27

28

                                                       3
      STIPULATION REGARDING EXCLUDABLE TIME PERIODS UNDER
      SPEEDY TRIAL ACT AND SETTING TRIAL
